UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5666

CLINTON SMITH, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, District Judge.
(CR-94-157)

Submitted: September 20, 1996

Decided: October 3, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gordon Widenhouse, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, John Howarth Bennett, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Clinton Smith, Jr., was convicted after a bench trial of assault on
a government agent and of robbery of personal property of the United
States, in violation of 18 U.S.C.A. §§ 111, 2112 (West Supp. 1996),
respectively. On appeal, Smith contends that the district court erred
in denying his motion for judgment of acquittal because the evidence
was insufficient.* We affirm.

Taking the evidence in the light most favorable to the government,
see United States v. Smith, 44 F.3d 1259, 1269-70 (4th Cir.), cert.
denied, ___ U.S. ___, 63 U.S.L.W. 3817 (U.S. May 15, 1995) (No.
94-8163), the evidence at trial disclosed that Smith's victim, a special
agent with the U.S. Department of Agriculture's Office of Inspector
General, left the federal building in Raleigh, North Carolina, to serve
a subpoena. She carried her purse that contained a Glock 9 mm fire-
arm and identification credentials--both of which were issued to her
by the federal government--and some personal items. Smith grabbed
the agent's purse strap and knocked her to the ground, causing her to
hit her head on the concrete sidewalk several times. Once Smith wres-
tled the agent's purse from her, he fled. Another federal employee
saw Smith and retrieved the agent's purse. Local law enforcement
officers later apprehended Smith. Based on this evidence, the district
court found Smith guilty of assault on a federal officer and robbery
of personal property of the United States. Smith timely appeals.

Smith claims that the district court erred in denying his motion for
judgment of acquittal. We review such denials under a sufficiency of
evidence standard. Fed. R. Crim. P. 29; see Smith, 44 F.3d at 1269-70.
The relevant question is not whether we are convinced of guilt
beyond a reasonable doubt, but rather whether the evidence, when
viewed in the light most favorable to the government, was sufficient
for a rational trier of fact to have found the essential elements of the
crime beyond a reasonable doubt. Smith, 44 F.3d at 1270; see Glasser
_________________________________________________________________
*The district court sentenced Smith to 120 months incarceration,
ordered three years of supervised release, and imposed a fine, restitution,
and special assessment. Smith does not challenge his sentence.

                    2
v. United States, 315 U.S. 60, 80 (1942). If substantial evidence exists
to support a verdict, the verdict must be sustained. Glasser, 315 U.S.
at 80.

Under § 111, one who "forcibly assaults, resists, opposes, impedes,
intimidates, or interferes with" certain federal officers "while engaged
in . . . the performance of official duties" is subject to conviction. 18
U.S.C.A. § 111(a)(1). Smith shoved the agent, and she fell to the
ground and hit her head. Smith contends that because he did not know
the victim was a federal agent engaged in the performance of official
duties, the evidence did not support his conviction. But a defendant
need not know that his victim is a federal officer in order to be con-
victed under § 111. United States v. Feola , 420 U.S. 671, 686 (1975).
We therefore find the evidence sufficient to convict Smith of assault
on a federal official. See Glasser, 315 U.S. at 80.

Smith also contends that the evidence did not support his convic-
tion for robbery of personal property of the United States because the
government did not prove he knew the victim's purse contained a
weapon and credentials belonging to the federal government. This
claim is meritless. Smith forfeited appellate review of this claim--but
for plain error--by his failure to object in the district court. See
United States v. Olano, 507 U.S. 725, 732-37 (1993). Because the
government need not prove that Smith knew the weapon and creden-
tials belonged to the United States, we find no plain error here. United
States v. Roundtree, 527 F.2d 16, 19 (8th Cir. 1975), cert. denied, 424
U.S. 923 (1976); see United States v. Stephenson , 708 F.2d 580, 581
(11th Cir. 1983) (finding evidence sufficient to support conviction
under § 2112 where defendant stole federal agent's purse containing
service revolver, badge, and identification).

Accordingly, we affirm Smith's convictions. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    3